DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Rejoin claims 21-26.
Allowable Subject Matter
Claims 1-10 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments presented in the Appeal Brief dated 3/29/21 are persuasive- Lopez teaches the dies are mounted to a pad portion of the leadframe and therefore Applicant’s claims are distinguished from prior art.  The application is in condition for allowance.

Please note that in the Examiner’s final office action dated 10/29/20 the Examiner attempted to modify the original non-final office action to address the amendment dated 8/18/20.  The amendment changed the term “leadframe” to “lead” throughout the claims.  In efforts to expeditiously make the changes- the Examiner used the replace feature in Microsoft word.  This inadvertantly changed the terms in the Examiner’s 112 rejection and  Response to Arguments sections and made her office action confusing- by replacing the term “leadframe” with “lead” in all occasions. This was unintended.  

The Examiner apologizes for the mistake. In efforts to clarify the record- - the following 112 rejections and response to amendment section provided in Final Office Action 10/29/20, are clarified for the record, as the underlined portions indicate:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amended claims require that the first and second die are mounted to the lead and have been amended to no longer require that the dies be mounted to the leadframe. Applicant’s specification and drawings teach only that the dies are mounted to the leadframe. There is no disclosure of the first and second dies being mounted on the leads and mounting the dies to the leads is not understood. This constitutes new matter.

Response to Arguments
Applicant's arguments filed 8/18/20 have been fully considered but they are not persuasive. The arguments assert that Lopez fails to teach the first and second dies mounted to the leads as the amended claims require. This argument is not persuasive because the Applicant’s disclosure fails to teach mounting the dies onto the leads as claimed- rather it repeatedly explicitly teaches to mount the dies to the leadframe. Hence the 112 rejection for new matter made above.
The Examiner takes the only possible interpretation that the first portion and second portion of the lead are in fact just the leadframe as originally claimed. Therefore the rejection under Lopez still stands. However, such a switch in claim language is impermissible since it contradicts the teachings of Applicant’s own specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



4/21/21